        Case 2:10-cr-00482-GMN-PAL Document 189 Filed 08/27/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655C
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Tavares Chandler

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:10-cr-00482-GMN-PAL

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   TAVARES CHANDLER,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Simon F. Kung, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine Tanaka, Assistant Federal Public Defender, counsel for Tavares Chandler, that
21   the Revocation Hearing currently scheduled on August 31, 2020, be vacated and continued to
22   a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Chandler’s state court proceedings are still pending, and those proceedings
25   are related to the instant matter. Defense counsel needs time to confer with Mr. Chandler
26   regarding the violations once his state case is complete.
      Case 2:10-cr-00482-GMN-PAL Document 189 Filed 08/27/20 Page 2 of 3




 1         2.     Mr. Chandler is in custody and does not object to the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the first request for a continuance of the revocation hearing.
 4         DATED this 27 day of August, 2020.
 5
 6   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 7
 8
     By /s/ Katherine Tanaka                         By /s/ Simon F. Kung
 9   KATHERINE TANAKA                                SIMON F. KUNG
     Assistant Federal Public Defender               Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
       Case 2:10-cr-00482-GMN-PAL Document 189 Filed 08/27/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:10-cr-00482-GMN-PAL
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     TAVARES CHANDLER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for August, 31, 2020 at 9:00 a.m., be vacated and continued to Wednesday, November 4,

12   2020, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

13          DATED this 27
                       ___ day of August, 2020.

14
15
                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
